Citation Nr: 0531471	
Decision Date: 11/21/05    Archive Date: 11/30/05

DOCKET NO.  95-30 326	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to initial evaluation in excess of 10 percent 
for depression from July 7, 1991, to October 5, 1999. 
 
2.  Entitlement to an evaluation in excess of 50 percent for 
depression from October 5, 1999. 
 
3.  Entitlement to an effective date earlier than October 5, 
1999, for the grant of a total rating based on 
unemployability due to service-connected disability.


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs




WITNESS AT HEARING ON APPEAL

Y.O.M.


ATTORNEY FOR THE BOARD

Siobhan Brogdon, Counsel


INTRODUCTION

The veteran served on active duty from January 1991 to July 
1991.  

The rating questions with respect to service-connected 
depression come before the Department of Veterans Affairs 
(VA) Board of Veterans' Appeals (Board) on appeal from an 
October 1992 rating decision of the San Juan, Puerto Rico 
Regional Office (RO) that granted service connection for 
depression and assigned a 10 percent evaluation effective 
from July 7, 1991.  By rating action of September 1994, the 
RO re-characterized the service-connected depression as 
dysthymia with anxiety.  It was later re-characterized by the 
RO in December 2004 as major depression.  (References to 
either depression or dysthymia in the decision below should 
be taken to mean the veteran's service-connected psychiatric 
disability.)

The veteran was afforded a personal hearing at the RO in 
November 1994.  Y.O.M. testified on his behalf.  The Board 
notes that the issues of entitlement to a higher evaluation 
for service-connected lumbar myositis and service connection 
for tendonitis of the knees, which were previously developed 
for appellate review, were withdrawn from appellate review in 
the veteran's written statement received in November 1994.  
They are thus no longer before the Board. See 38 C.F.R. 
§§ 20.200, 20.202, 20.204 (2005). 

The case was remanded in August 1999 to clarify whether the 
veteran desired a hearing before the Board.  The veteran 
failed to report for a scheduled Board hearing in November 
2002. 

By rating action dated in December 2001, the RO granted 
entitlement to a total rating based on individual 
unemployability due to service-connected disabilities (TDIU) 
with an effective date of November 1, 2000.  The veteran 
appealed the effective date question.  The case was remanded 
for further development by a decision of the Board dated in 
April 2004.  

In a rating determination dated in December 2004, the RO 
increased the 10 percent evaluation for depression to 50 
percent, effective from October 5, 1999.  An effective date 
of October 5, 1999, was also awarded for the total rating 
based on unemployability due to service-connected disability.

The United States Court of Appeals for Veterans Claims 
(Court) has indicated that a distinction must be made between 
a veteran's dissatisfaction with the initial rating assigned 
following a grant of service connection (so-called "original 
ratings"), and dissatisfaction with determinations on later 
filed claims for increased ratings.  See Fenderson v. West, 
12 Vet. App. 119, 125-26 (1999).  Inasmuch as the question 
regarding the rating for depression was placed in appellate 
status by a notice of disagreement expressing dissatisfaction 
with the original rating, and because the RO has awarded 
"staged" ratings, the Board has characterized the rating 
issues on appeal as set forth on the title page above.  


FINDINGS OF FACT

1.  Between July 7, 1991 and October 5, 1999, the veteran's 
dysthymia was manifested by symptoms that included chronic 
anxiety and depression, insomnia, and irritability which 
resulted in a reduction in initiative, flexibility, and 
efficiency and reliability levels that produced definite 
industrial impairment, or occupational and social impairment 
that occurs with occasional decrease in work efficiency.

2.  From October 5, 1999, dysthymia has been manifested by 
symptoms that include major depression, sleep impairment, 
social withdrawal, nightmares, startle response, 
hypervigilance, severe anxiety, irritability, poor impulse 
control, poor coping skills, and aggressiveness which have 
resulted in reliability, flexibility and efficiency levels 
resulting in considerable industrial impairment, or 
occupational and social impairment with reduced reliability 
and productivity.

3.  The evidence does not show that the veteran was unable to 
secure or follow a substantially gainful occupation as a 
result of service-connected disabilities prior to October 5, 
1999.


CONCLUSIONS OF LAW

1.  The criteria for the assignment of a 30 percent rating 
between July 7, 1991 and October 5, 1999 are met.  38 
U.S.C.A. §§ 1155, 5103A, 5107 (West 2002 & Supp. 2005); 38 
C.F.R. §§ 3.321, 4.1, 4.2, 4.3, 4.7, 4.10, 4.130, Diagnostic 
Codes 9433, 9434 (2005); 38 C.F.R. §  4.132, Diagnostic Code 
9405 (1996).

2.  The criteria for the assignment of an evaluation in 
excess of 50 percent for depression from October 5, 1999 are 
not met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002 & Supp. 
2005); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.3, 4.7, 4.10, 4.130, 
Diagnostic Codes 9433, 9434 (2005).

3.  The criteria for an effective date earlier than October 
5, 1999 for TDIU are not met.  38 U.S.C.A. §§ 1155, 5101, 
5110 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.340, 3.341, 
3.400, 4.16 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

At the outset, the Board notes that the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000), was promulgated in November 2000, and has 
imposed new duties on VA to provide notice and assistance to 
claimants in order to help them substantiate their claims.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2005).  To implement the provisions of the law, VA 
promulgated regulations codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2005).  

The Act and implementing regulations include an enhanced duty 
on the part of VA to notify a claimant of the information and 
evidence needed to substantiate a claim. 38 U.S.C.A. § 5103; 
38 C.F.R. § 3.159(b) (2005).  In addition, they define the 
obligation of VA with respect to its duty to assist the 
claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159(c) (2005).

Considering the record in light of the duties imposed by the 
VCAA and its implementing regulations, the Board finds that 
all notification and development action needed to fairly 
adjudicate the claims has been accomplished.  As evidenced by 
the statement of the case, and the supplemental statements of 
the case, the veteran and representative have been notified 
of the laws and regulations governing entitlement to the 
benefits sought, and informed of the ways in which the 
current evidence has failed to substantiate the claims.  
These discussions also served to inform him of the evidence 
needed to substantiate the claims.

The Board also finds that the statutory and regulatory 
requirement that VA notify a claimant of what evidence, if 
any, will be obtained by the claimant and which evidence, if 
any, will be obtained by VA, has been met.  38 U.S.C.A. 
§ 5103(a); see Quartuccio v. Principi, 16 Vet. App. 183 
(2002) (addressing the duties imposed by 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159).  In letters to the veteran 
dated in March 2001, July 2002 and May 2005, the RO informed 
the appellant of what the evidence had to show to 
substantiate the claims, what medical and other evidence the 
RO needed from him, what information or evidence he could 
provide in support of the claims, and what evidence VA would 
try to obtain on his behalf.  The letters also advised him to 
submit relevant evidence or information in his possession.  
38 C.F.R. § 3.159(b); see also VAOPGCPREC 08-2003.  

The United States Court of Appeals for Veterans Claims 
(Court) has held that notice required by 38 U.S.C.A. 
§ 5103(a), and 38 C.F.R. § 3.159(b), should generally be 
provided prior to the initial adverse decision on the claim.  
Pelegrini v. Principi, 18 Vet. App. 112, 119-20 (2004).  The 
Court went on to say, however, that its decision was not 
meant to invalidate any existing decision made prior to such 
notice, and, indeed, that VA could satisfy VCAA notice 
requirements by ensuring that the proper notice was 
ultimately provided after the initial adverse decision on the 
claim.  Id, at 120, 122-4.  Although the notice required by 
the VCAA was not provided until after the RO initially 
adjudicated the appellant's claims, "the appellant [was] 
provided the content-complying notice to which he [was] 
entitled."  Pelegrini v. Principi, 18 Vet. App. 112, 122 
(2004).  Consequently, the Board does not find that any late 
notice under the VCAA requires remand to the RO.  Nothing 
about the evidence or the appellant's response to the RO's 
notification suggests that the case must be re-adjudicated ab 
initio to satisfy the requirements of the VCAA.  

The Board finds that VA has made the required efforts to 
assist the veteran in obtaining the evidence necessary to 
substantiate his claims.  He has had the benefit of a 
personal hearing during the appeal and voluminous private, 
VA, Social Security and State generated clinical records have 
been requested and associated with the claims folder.  The 
appellant has not indicated that there are any pertinent 
clinical records to be retrieved beyond what has already been 
obtained by the RO.  The case was remanded for additional VA 
examinations and other development in 1999 and most recently 
in April 2004.  Under these circumstances, the Board finds 
that further assistance would result in a reasonable 
possibility of substantiating the claims.  See 38 U.S.C.A. 
§ 5103A(a)(2) (VA is not required to provide assistance "if 
no reasonable possibility exists that such assistance would 
aid in substantiating the claim").  

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4 (2005).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and the residual conditions in civil 
occupations. 38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1 
(2005). 

The veteran's entire history is reviewed when making 
disability evaluations.  See generally 38 C.F.R. 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where 
entitlement to compensation already has been established and 
an increase in the disability rating is at issue, it is the 
present level of disability that is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, when 
the initial assignment of a disability rating has been 
appealed, the Board must consider the rating, and, if 
indicated, the propriety of a staged rating, from the initial 
effective date forward.  See Fenderson v. West, 12 Vet. App. 
119 (1999).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2005).

The Board points out that during the pendency of this appeal, 
the applicable rating criteria for mental disorders, 38 
C.F.R. § 4.125 et. seq., were amended effective November 7, 
1996.  See 61 Fed. Reg. 52,695 (October 8, 1996).  In 
addition to modifying the rating criteria, the amendment also 
provided that the diagnoses and classification of mental 
disorders must be in accordance with DSM-IV (American 
Psychiatric Association: Diagnostic and Statistical Manual of 
Mental Disorders (4th ed. 1994)).  See 38 C.F.R. §§ 4.125 
through 4.130.

The "old" rating criteria evaluated the appellant's 
service-connected depression was evaluated on the degree of 
impairment of social and industrial adaptability.  38 C.F.R. 
§ 4.130 (1996).  Under the old rating criteria for evaluating 
mental disorders, or those in effect prior to November 7, 
1996, a 10 percent evaluation was warranted for less than the 
criteria for the 30 percent evaluation, with emotional 
tension or other evidence of anxiety productive of mild 
social and industrial impairment.  38 C.F.R. § 4.132 
(Diagnostic Code 9405) (1996).

A 30 percent disability rating for depression was assigned 
when there was definite impairment in the ability to 
establish or maintain effective and wholesome relationships 
with people; the psychoneurotic symptoms resulting in such 
reduction in initiative, flexibility, and efficiency and 
reliability levels as to produce definite industrial 
impairment.  Id.  In Hood v. Brown, 4 Vet. App. 301 (1993), 
the United States Court of Appeals for Veterans Claims 
(hereinafter, "the Court")) stated that the term "definite" 
in 38 C.F.R. § 4.132 (1996) was "qualitative" in character, 
whereas the other terms were "quantitative" in character, and 
invited the Board to "construe" the term "definite" in a 
manner that would quantify the degree of impairment for 
purposes of meeting the statutory requirement that the Board 
articulate "reasons and bases" for its decision.  See 38 
U.S.C.A. § 7104(d)(1) (West 1991).  In a precedent opinion, 
the General Counsel of the VA concluded that "definite" is to 
be construed as "distinct, unambiguous, and moderately large 
in degree."  It represents a degree of social and industrial 
inadaptability that is "more that moderate but less than 
rather large."  59 Fed. Reg. 4752 (1994), VAOPGCPREC 9-93 
(Nov. 9, 1993).  The Board is bound by this interpretation of 
the term "definite."  See 38 U.S.C.A. § 7104(c) (West 2002).

A 50 percent schedular evaluation was warranted where the 
appellant's ability to establish or maintain effective or 
favorable relationships with people was considerably 
impaired; by reason of psychoneurotic symptoms, the 
reliability, flexibility and efficiency levels were so 
reduced as to result in considerable industrial impairment.  
A 70 percent evaluation was warranted where the appellant's 
ability to establish and maintain effective or favorable 
relationships with people was severely impaired; the 
psychoneurotic symptoms of such severity and persistence that 
there was severe impairment in the ability to obtain or 
retain employment.  The maximum schedular evaluation (100 
percent) was warranted where the attitudes of all contacts 
except the most intimate were so adversely affected as to 
result in virtual isolation in the community; totally 
incapacitating psychoneurotic symptoms bordering on gross 
repudiation of reality with disturbed thought or behavioral 
processes associated with almost all daily activities such as 
fantasy, confusion, panic and explosions of aggressive energy 
resulting in profound retreat from mature behavior; or 
demonstrably unable to obtain or retain employment.  38 
C.F.R. § 4.132, Diagnostic Code 9405 (1996). 

The veteran's service-connected depression is currently 
evaluated in accordance with 38 C.F.R. § 4.130, Diagnostic 
Codes 9433, 9434 (2005) under the general rating formula for 
mental disorders.  Under these rating criteria, a 30 percent 
evaluation is warranted for occupational and social 
impairment with occasional decrease in work efficiency and 
intermittent periods of inability to perform occupational 
tasks (although generally functioning satisfactorily, with 
routine behavior, self-care, and conversation normal), due to 
such symptoms as: depressed mood, anxiety, suspiciousness, 
panic attacks (weekly or less often), chronic sleep 
impairment, mild memory loss (such as forgetting names, 
directions, recent events).  A 50 percent rating for PTSD is 
assigned when there is occupational and social impairment 
with reduced reliability and productivity due to such 
symptoms as:  flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; and difficulty 
in establishing and maintaining effective work and social 
relationships. 38 C.F.R.§ 4.130 (2005).

A 70 percent evaluation requires occupational and social 
impairment with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as:  suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a work-like 
setting); and inability to establish and maintain effective 
relationships.  A 100 percent evaluation requires total 
occupational and social impairment, due to such symptoms as:  
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; and memory loss for names of 
close relatives, own occupation, or own name.  Id.  

VA outpatient clinic notes dated in June 1991 reflects that 
the veteran was seen for feelings of depression and hyper-
insomnia after returning from Saudi Arabia.  He was observed 
to be alert, oriented times three, logical, coherent, and 
relevant, but depressed with an anxious mood.  Affect was 
appropriate.  There was no evidence of hallucinations, 
suicidal or homicidal ideations.  Memory and intellectual 
capacity were intact.  He displayed no involuntary movements.  
A diagnosis of adjustment disorder with mixed emotional 
features of depression and anxiety was rendered.  

Subsequent VA outpatient clinic notes dated in August 1991 
show that the appellant was afforded psychiatric consultation 
for complaints of anxiety, depression, agitation, crying 
spells, and oppression in the chest.  He related that he woke 
up frequently at night, had nightmares and was irritable.  
Mental status examination indicated that he was alert, 
oriented, logical, coherent and relevant, but was depressed, 
anxious, and irritable.  There was no homicidal or suicidal 
ideation and memory was intact.  No ideas of reference or 
persecutory content were detected.  He had no involuntary 
movements.  Following examination, an impression of post-
traumatic stress disorder, acute, was rendered for which he 
was prescribed Desyrel and Xanax.

A VA clinic entry dated in October 1991 reflects that the 
veteran continued to complain of tension, agitation, poor 
concentration, feelings of depression, frequent crying 
spells, nightmares, memories and recollections of his war 
experiences.  He acknowledged that his frequent periods of 
sleeplessness and agitation tended to make him aggressive at 
times and express anger inappropriately.  He agreed to 
participate in group therapy with other veterans.

The veteran was admitted to a VA facility between March and 
April 1992 for complaints that included irritability, 
insomnia, and loss of interest and concentration, which had 
worsened within the past two weeks.  It was reported that he 
had been in the Persian Gulf and had been treated since his 
return in the mental hygiene clinic.  Mood was sad, but 
affect was appropriate, and he was alert, oriented and in 
full contact with reality.  There was no evidence of a 
thought or perceptual disorder.  He was not suicidal or 
homicidal.  During the course of hospitalization, the veteran 
was noted to gradually improve from his depressive symptoms.  
The diagnosis upon discharge was depression, not otherwise 
specified.  A Global Assessment of Functioning (GAF) score of 
50 was provided.  

The veteran was afforded a VA examination for compensation 
and pension purposes in July 1992.  It was noted that he had 
been employed with the National Guard for 15 years.  His 
subjective complaints included depression, restlessness, 
tension, and multiple physical problems that he stated he had 
not had prior to his Gulf War service.  The appellant 
reported an inability to control himself and his tendency to 
worry about any issue that he had in mind, as well as 
forgetfulness and changes in his behavior.  On mental status 
examination, he was observed to be clean and adequately 
dressed and groomed.  He was alert and oriented.  Mood was 
anxious and very depressed.  Affect was blunted.  Attention 
was fair.  It was noted that he had poor eye contact.  Speech 
was clear, coherent and soft.  He was not hallucinating, or 
was suicidal or homicidal.  Insight and judgment were fair 
and he exhibited good impulse control.  A diagnosis of 
depression, not otherwise specified was rendered with a GAF 
of 75.

Upon VA examination in September 1993, it was noted that the 
veteran had been hospitalized with a diagnosis of depression 
in March 1992 and March 1993.  It was reported that he was 
being treated with Xanax and Prozac.  The veteran was noted 
to have been employed as a military policeman for the past 17 
years and lived with his parents.  He complained of having 
flashbacks of the war, anxiety, poor sleep and forgetfulness.  
He stated that he was depressed and tense and had problems at 
work on account of restlessness and tardiness.  

The veteran was observed to be clean, adequately dressed.  He 
was alert and oriented times three.  Mood was depressed and 
anxious.  Affect was blunted.  Attention and concentration 
were good.  Speech was clear and coherent.  He was not 
hallucinating and was not suicidal or homicidal.  Insight and 
judgment were considered to be fair and he exhibited good 
impulse control.  A diagnosis of dysthymia with severe 
anxiety was rendered.  

The veteran's wife presented testimony on his behalf upon 
personal hearing on appeal in November 1994.  She stated that 
she had lived with him since 1975, and that after he returned 
from the Gulf War, his behavior had changed dramatically and 
he had become emotional and "jumpy."  She testified that he 
was intolerant of her children [from a previous marriage] and 
grandchildren, and that he became aggressive with them.  It 
was reported that everything bothered him, that he lost 
control frequently, screamed and yelled at her a great deal 
and would pick fights with other people if he perceived that 
they were looking at him the wrong way.  His wife testified 
that nobody in the neighborhood could stand him because of 
his behavior, and that he had problems with everyone.  It was 
noted that he saw a psychiatrist once a month and took 
medication for his symptoms.  

The veteran underwent VA psychiatric examination in December 
1994.  He described an incident in which a neighbor had 
insulted him and he reacted and was charged with the 
aggression for which he had to go to court.  He related that 
the case was dropped when his brother explained that he was 
receiving psychiatric treatment.  It was also noted that 
there was another incident in the hospital when the veteran 
became angry at a fellow soldier who had been in the same 
unit in the National Guard.  It was reported that he had been 
aggressive at that time and the police were called.  The 
veteran related that he could not recall the details of 
either incident.  

On mental status examination, the appellant was observed to 
be casually but adequately dressed and groomed.  It was noted 
that he had a great deal of histrionic components in his 
behavior, and was seemingly more anxious than what was really 
underneath.  The appellant was in contact with reality and 
answers were relevant and coherent.  He related that he was 
basically intolerant of other people, and became angry and 
irritated quite easily.  He described having restless sleep 
at night, and said that when he became anxious, he tended to 
become forgetful.  The appellant was not delusional or 
hallucinating.  He mentioned vaguely negative thoughts 
against others, but there were no overt homicidal ideas or 
suicidal plans.  It was felt that his affect was somewhat 
exaggerated, but was adequate to emotional content.  Mood was 
depressed and anxious.  He was oriented.  Memory was 
generally preserved.  Judgment was fair and insight was poor.  
Pertinent diagnoses of dysthymia with anxiety and histrionic 
and dependent personality features were rendered.  His level 
of functioning was felt to be fair.  

The veteran was afforded a VA examination for mental health 
purposes in June 1996.  He reported that he suffered from 
nerves, and that he had been hearing voices telling him to 
hurt himself.  He related that he was unable to sleep and was 
restless and tense.  He said that he could not stand noises 
or crowds.  It was noted that he had been prescribed Xanax 
and Desyrel.  A 21-year history of employment in security at 
the Puerto Rico National Guard was reported.

On mental status examination, the veteran was observed to be 
clean, adequately dressed, and groomed.  He was alert and 
oriented, and his mood was depressed and anxious.  Affect was 
constricted.  Attention, concentration and memory were good.  
Speech was clear and coherent.  He was not hallucinating and 
was not suicidal or homicidal.  Insight and judgment were 
fair.  It was determined that he exercised good impulse 
control.  A diagnosis of dysthymia with anxiety features was 
rendered with a GAF score of 75.  

A VA social and industrial survey was also performed in July 
1996 in which neighbors were interviewed.  It was reported 
that the veteran went shopping with his wife and shared time 
with her.  Their relationship was described as adequate.  No 
abnormal behavior was reported.  The veteran's supervisor 
stated that his performance was adequate, that he came to 
work on time and had good attendance.  It was reported that 
relationships with co-workers were adequate for the most 
part, except when he had an incident with a person and became 
nervous, upset and out of control.  

VA outpatient and inpatient data, and clinic notes generated 
by private providers, State agencies and the Social Security 
Administration documentation dated between 1992 and 1999 
reflect continuing treatment and followup for psychiatric 
symptomatology.  The veteran was reported to display 
continuing symptoms at various times that included 
depression, chronic and severe anxiety, crying spells, 
restlessness, insomnia, loss of interest in daily activities, 
death wishes and suicidal thoughts, irritability, and some 
panic episodes.  He was managed on continuing medication.  

Documentation from the Administracion de Servicios de Salud 
Mental y Contra la Addiccion dated in September 1998 
indicated that the veteran had problems on his job after 
calling attention to perceived irregularities in the 
department on account of a corrupt guard.  On seeing that 
nothing was being done about the situation, he spoke with 
another official and an argument ensued.  It was noted that 
the appellant felt very affected by the situation from the 
pressure and complaints.  A history of treatment for a 
psychiatric disorder and arthritis was reported.  It was 
recorded that a doctor from the VA had mentioned that he 
should quit his job, and that he had considered Social 
Security since he had a 40 percent rating for his nerves and 
discs.  

The veteran was observed to be approachable and in contact 
with reality, but that his thoughts blocked with a tendency 
toward disintegration.  It was reported that he suffered from 
episodes of intense depression and anxiety with crises of 
crying.  The examiner noted that the appellant had worked for 
21 years and had affective changes with poor levels of 
tolerance.  His capacity for judgment, memory and self 
examination were felt to largely preserved.  It was opined 
that the appellant was not sufficiently stable to perform his 
usual job and Social Security or the retirement system was 
recommended.  

The appellant was awarded Social Security Benefits effective 
in September 1998 with a primary diagnosis of affective 
disorders, and a secondary diagnosis of back disability.  In 
a letter dated in July 1999, the Retirement Systems 
Administration of Government and Judiciary Employees noted 
that the veteran was disabled and his retirement was 
solicited.  His pension became effective on January 1, 1999.

The veteran underwent a VA psychiatric examination for 
compensation and pension purposes in October 1999.  It was 
noted that he had had psychiatric hospitalizations in March 
1992, March 1993 and February 1996, and was currently being 
prescribed Xanax and Depakote.  The appellant stated that he 
had been fired from his job at the National Guard where he 
worked as an armed guard.  

It was reported that the veteran came in complaining of an 
inability to sleep.  It was noted that he murmured many 
things and presented exaggerated behavior.  The examiner 
related that the appellant kept referring to his medical 
conditions and his Persian Gulf War service.  He said that he 
did not remember many things, but that despite his 
inappropriate presentation, he was able to detail what 
happened to him at work and gave information about his 
condition.  It was noted that the veteran's wife stated that 
he had difficulty expressing himself and had aggressive 
responses.  She indicated that he was always irritable and 
aggressive.  

On mental status examination, the veteran was clean, 
adequately dressed and groomed.  He walked with a cane.  He 
was alert oriented and displayed organized behavior.  Speech 
was clear, but incoherent at times.  He was not hallucinating 
and did not express homicidal or suicidal ideation.  Insight 
and judgment were determined to be fair.  The appellant 
exhibited poor impulse control.  A diagnosis of major 
depression with severe anxiety was rendered.  The examiner 
commented that the veteran presented exaggerated behavior and 
manifestations of his condition that were not described as so 
severe on the treatment records.  It was felt that his 
presentation had a secondary gain intention.  The examiner 
concluded that the veteran's dysthymia had progressed to the 
point that it had become a major depression with severe 
anxiety.  

A Mental Impairment Evidence Report from the Retirement 
Systems Administration of the Government and Judiciary 
Employees dated in July 2002 noted that the veteran had 
symptoms that included depression, poor concentration, death 
wishes, irritability, lack of interest in usual activities, 
restlessness, and audiovisual hallucinations.  It was noted 
that he was unable to work.  A mental status examination 
disclosed a sad facial expression, psychomotor retardation, 
and anxiety.  There was poverty of thought content, and his 
mood was depressed.  The veteran was found to be relevant, 
coherent, logical and oriented.  It was determined that he 
had severe impairment in terms of stress tolerance.  
Diagnoses of major depression with psychotic features and 
post-traumatic stress disorder were rendered.  Several 
psychotropic medications were prescribed, including Xanax and 
Sertraline.  Medical history noted lumbar and cervical 
radiculopathy, follicular adenoma, degenerative joint 
disease, deafness, peptic ulcer disease, dermatitis and 
lymphocytic thyroiditis.  

A VA outpatient clinic note dated in May 2003 shows that the 
veteran was seen upset, crying and distressed, with anxiety 
and depression prior to or after a court hearing after 
beating someone or having been beaten.  It was recorded that 
he was always thinking about others intentions toward him, 
worried a great deal about problems and could not work under 
pressure.  On mental status examination, he was observed to 
be well groomed.  It was reported that there were no 
delusions, ideas of reference, depressive ideas, anxiety, 
restlessness, insomnia, nightmares, panic attacks, self harm 
ideas or homicidal ideas, or a perceptual disorder.  He was 
oriented.  Memory for past, present, and recent events was 
intact and judgment was good.  Insight was determined to be 
fair.  An assessment was provided to the effect that the 
veteran was depressed and had poor control of his emotions, 
poor tolerance to stress and frustration, and was unable to 
deal with court matters.  A GAF score of 45 was provided.  A 
similar assessment and findings were recorded in November 
2003.  

The veteran was afforded a VA examination for compensation 
and pension purposes in July 2004.  The examiner noted that 
the claims folder was reviewed.  It was reported that his 
most recent hospitalization had been at the VA in March 1996.  
It was noted that he had been followed in the VA clinic for 
psychiatric symptoms since 1991 with diagnoses that included 
major depression with psychotic features and dysthymic 
disorder.  The examiner related that the appellant's last 
visit to the psychiatrist had been in June 2004 whereupon a 
diagnosis of dysthymic disorder had been rendered with a GAF 
score of 50.  It was the opinion of the psychiatrist at that 
time that the veteran had severe impairment in social and 
occupational functioning.  

On current examination, the veteran reported that he had been 
employed with the Puerto Rico National Guard until September 
1998 when he had to stop working because he was found to be 
unfit due to his mental disorder.  He related that he had 
been unable to work since 1998 due to his inability to 
tolerate stressful situations in the work environment.  The 
veteran stated that he had gotten married 30 years before, 
was divorced 18 years later, but had lived in a consensual 
relationship with his ex-wife for the past 12 years.  They 
had no children.  He reported poor social relations with his 
neighbors and a poor interpersonal relationship with his ex-
wife.  He indicated that he had diminished leisure 
activities, and withdrawal and isolation from other people.  
The VA examiner referred to a social and industrial field 
survey conducted in June 2004 in conjunction with the current 
examination, in which neighbors had reported that the veteran 
had behavior problems and was irritable most of the time.  

The veteran related that he had felt sad and depressed over 
the past year, with irritability and loss of interest in 
daily living activities, an inability to feel pleasure in 
daily tasks, and loss of energy.  He said that he was 
irritable, had insomnia, loss of interest in sex, an 
inability to concentrate, recurrent thoughts of death without 
suicidal plans, feelings of guilt and worthlessness, 
restlessness and tension.  He stated that he was excessively 
anxious and worried about all kinds of things and problems.  

On mental status examination, the veteran was observed to be 
appropriately dressed with adequate hygiene and with a 
walking cane.  He was cooperative and spontaneous, and 
established eye contact with the examiner.  He was alert and 
aware, and was in contact with reality.  There was no 
evidence of psychomotor retardation or agitation.  No tics, 
tremors, or abnormal involuntary movements were observed.  
The appellant was noted to be coherent and logical, without 
looseness of association, or disorganized speech.  There was 
no evidence of delusions or hallucinations.  The veteran 
voiced no phobias, obsessions, or suicidal ideas.  Mood was 
depressed, dysphoric and anxious.  Affect was constricted but 
appropriate.  He was oriented to person, place and time.  
Memory for immediate and remote events was intact.  
Abstraction capacity was normal.  Concentration was poor.  
Judgment and insight were described as fair.  

Following mental status examination, the examiner related 
that the signs and symptoms as noted above were severely 
interfering with the veteran's employment and social 
functioning.  It was reported that there was no impairment 
of thought processes or communication, and no evidence of 
inappropriate behavior.  It was opined that the appellant 
was able to maintain basic activities of daily living.  

A VA psychological evaluation was performed in July 2004 
whereupon a comprehensive background history was recited.  
The veteran related that he stopped working in 1998 because 
he began having problems with other National Guard employees 
and his supervisor.  It was noted that he had worked for the 
National Guard from 1974 until 1998.  

The veteran's wife was interviewed and stated that he was 
frequently irritable, yelled at her and used foul language.  
She said that he had gotten into fights and arguments with 
others, including close relatives and neighbors.  She stated 
that he had had to appear in court several times on account 
of fights with neighbors and family members.  The 
appellant's wife stated that she had divorced him because of 
a physical assault, and never remarried him because she was 
guarded about his conduct.  She related that after returning 
from the Gulf War Zone, he had threatened her with a wrench, 
pushed her at times, broke things when he was angry, and had 
cut the edges of the dinner table with knives.

A mental status examination was performed.  Psychological 
testing was also conducted and was interpreted as showing 
that the veteran responded in an invalid manner, and 
suggested that he tended to report an excessive amount of 
emotional symptoms that did not represent his true 
personality functioning and symptoms.  It was opined that his 
pattern of responding suggested that the tended to over-
report psychopathology to appear more disturbed than he 
actually was.  It was added, however, that such hypotheses 
could not be taken as indicators that there was an absence of 
psychological impairment in the veteran, but rather as a 
confounding variable to be interpreted within the total 
clinical picture.  

The psychological examiner performed a detailed analysis of 
the veteran's clinical picture based on examination findings 
and psychological testing.  In summary, it was found that 
from the information obtained, the veteran was experiencing a 
major depressive disorder, recurrent, moderate, and that his 
interpersonal, social and occupational functioning was 
severely impaired due to current symptomatology and 
behavioral manifestations.  

Following comprehensive evaluation and examination, an Axis I 
diagnosis of major depressive disorder, recurrent, severe, 
without psychotic features, previously diagnosed as dysthymic 
disorder, was rendered.  A current GAF score of 50 was 
provided.  The examiner opined that the veteran's condition 
was chronic with a poor prognosis and that he was 
unemployable.  

Evaluation of dysthymia from July 7, 1991 to October 5, 1999

Review of the evidence pertinent to the veteran's claim for a 
rating in excess of 10 percent between from July 7, 1991 to 
October 5, 1999 reveals that service-connected psychiatric 
disability was manifested by symptoms that included chronic 
depression, sleep impairment, crying spells, evidence of 
nightmares, agitation and continuing anxiety.  The appellant 
also complained of memory and concentration problems at 
times.  VA outpatient clinical records dating from 1991 
reflect that he received continuing follow-up for psychiatric 
symptoms, and was continuously prescribed medication for 
sleep, anxiety and depression difficulties.  VA examinations 
and outpatient clinical data throughout that period show that 
while he generally remained oriented, relevant, coherent, and 
logical with memory, judgment and insight intact, he almost 
invariably presented with a depressed and anxious mood with 
blunted affect.  Although the veteran was shown to have had 
long-term employment and was working steadily, it was 
indicated that he was volatile in the work and home 
environment.  GAF scores were shown to be in the 50 to 75 
range which indicates a high level of fluctuating 
symptomatology.  Under these circumstances, it is found that 
a more significant degree of impairment due to psychiatric 
symptomatology has been demonstrated consistent with definite 
industrial impairment, or for occupational and social 
impairment with an occasional decrease in work efficiency 
relative to the pertinent rating criteria in this instance.  
The Board thus resolves the benefit of the doubt in favor the 
appellant by finding that a 30 percent disability evaluation 
is warranted between July 7, 1991 and October 5, 1999.  See 
Fenderson.  However, during that time frame, the veteran was 
clearly shown to be generally functioning satisfactorily, 
with routine behavior, self-care, and normal conversation.  
His reliability, flexibility and efficiency levels were not 
reported to be so reduced as to result in considerable 
industrial impairment.  Therefore, it is found that an 
evaluation in excess of 30 percent was not warranted for the 
period from July 7, 1991 to October 5, 1999.

Evaluation in excess of 50 percent for dysthymia from October 
5, 1999

The record reflects that upon VA examination on October 5, 
1999, the examiner noted that the veteran's mood disorder 
diagnosed as dysthymia had progressed to the point of major 
depression with anxiety.  Although it was felt that there 
were indications of exaggerated behavior with secondary gain 
intentions, he was deemed to be only marginally competent to 
handle his funds.  On the basis of factors that included 
those findings, the disability evaluation in effect for the 
service-connected dysthymia was increased to 50 percent, 
effective from October 5, 1999.

The record reflects, however, that appellant's cognitive 
functioning has been shown to be largely intact over time.  
As noted previously, his treating physicians have 
consistently reported that he is well oriented with adequate 
judgment and insight on the whole.  The record reflects that 
he has always been described as well groomed and dressed with 
appropriate affect.  Although it is recorded throughout the 
record that he has death wishes, there is no evidence of any 
suicidal intent or plan, a thought disorder, paranoia, or 
delusions.  No panic attacks are consistently documented in 
the extensive clinical data.  No substantial psychomotor 
behavior has been demonstrated, and concentration and memory 
have been found to be functional.

The Board notes that while the veteran's GAF score has 
declined over the course of the appeal, from a high of 75 to 
a more recent determination of 50, the Board points out that 
the clinical evidence as discussed above comports with no 
more impairment in social or occupational functioning than 
contemplated by the 50 percent rating.  A GAF score of 50 
indicates potentially serious symptoms (suicidal ideation, 
severe obsessional rituals, and frequent shoplifting, etc., 
).  However, some of these more serious problems have not 
been shown in the veteran's case.  This is consistent with 
the level of impairment contemplated by the currently 
assigned 50 percent evaluation from October 5, 1999.  

The Board observes that the veteran does display some 
significant symptoms of dysthymia, including chronic 
depression, anxiety, sleep impairment, impaired impulse 
control (such as unprovoked irritability with periods of 
violence), difficulty in adapting to stressful circumstance, 
and other difficulties which result in disturbance of mood, 
and documented difficulties in effective social 
relationships.  The Board finds, however, the major clinical 
signs or symptoms consistent with a 70 percent disability 
evaluation are lacking in this instance.  The evidence does 
not indicate that symptomatology consistent suicidal 
ideation, obsessional rituals which interfere with routine 
activities, intermittently illogical, obscure, or irrelevant 
speech, near-continuous panic attack affecting the ability to 
function independently, appropriately and effectively, 
spatial disorientation, neglect of personal appearance and 
hygiene, and inability to establish and maintain effective 
relationships are demonstrated.  In short, the veteran's 
problems appear to be more akin to the kind of difficulties 
described by the criteria for the 50 percent rating.

When his symptomatology is evaluated under the old rating 
criteria, it is not shown that they are of such severity and 
persistence that there is severe impairment in the ability to 
obtain or retain employment.  The record reflects that the 
veteran maintained long-term employment and retired in the 
same position after approximately 25 years.  In September 
1998, it was indicated that he was having increasing job 
stress and pressure, and was determined to not be 
sufficiently stable to perform his usual job following an 
incident, but no consistent or chronic job-related 
decompensation was reported at that time.  Moreover, it is 
shown that his mental disorder was only one among several 
serious disabilities that led to his retirement.  Even the 
comment by a recent examiner that the veteran is not 
employable is not supported by the kind of symptoms or 
problems that are considered of the type one would experience 
for a rating higher than 50 percent.

For the foregoing reasons, the Board finds that the level of 
impairment attributable to the veteran's psychiatric symptoms 
is consistent with no more than the criteria for the current 
50 percent evaluation under both the old and new rating 
criteria for psychiatric disability.  The Board thus finds 
that the preponderance of the evidence is against the claim 
for a higher rating for dysthymia since October 5, 1999.  
Fenderson, supra.

Entitlement to an effective date earlier than October 5, 1999 
for TDIU

Applicable regulations provide that a claim may be either a 
formal or informal written communication "requesting a 
determination of entitlement, or evidencing a belief in 
entitlement, to a benefit."  38 C.F.R. § 3.1(p) (2005).  A 
claim, whether "formal" or "informal," must be "in writing" 
in order to be considered a "claim" or "application" for 
benefits. See Rodriguez v. West, 189 F.3d 1351, 1354 (Fed. 
Cir. 1999).  Any claim for VA benefits must be submitted in 
the form prescribed by the Secretary.  38 U.S.C.A. § 5101(a) 
(West 2004).  Section 5101(a) is a clause of general 
applicability and mandates that a claim must be filed in 
order for any type of benefit to accrue or be paid. See Jones 
v. West, 136 F.3d 1296, 1299 (Fed. Cir. 1998).  An informal 
claim is any communication indicating an intent to apply for 
one or more benefits, and must identify the benefit sought. 
38 C.F.R. § 3.155(a) (2005).

In Servello v. Derwinski, 3 Vet. App. 196, 198 (1992), the 
United States Court of Appeals for Veterans Claims (Court) 
addressed the issue of entitlement to an earlier effective 
date in a TDIU claim and pointed out that the applicable 
statutory and regulatory provisions, properly construed, 
require that the Board look to all communications in the file 
that may be interpreted as applications for claims, formal 
and informal, for increased benefits and, then, to all other 
evidence of record to determine the "earliest date as of 
which," within the year prior to the claim, the increase in 
disability was ascertainable.  38 U.S.C.A. § 5110(b)(2); see 
38 C.F.R. §§ 3.400(o)(2), 3.155(a) (2005); Quarles v. 
Derwinski, 3 Vet. App. 129, 134 (1992).

A report of examination or hospitalization which meets the 
requisite requirements will be accepted as an informal claim 
for benefits under an existing law or for benefits under a 
liberalizing law or VA issue, if the report relates to a 
disability which may establish entitlement.  The date of an 
outpatient or hospital examination or date of admission to a 
VA or uniformed services hospital will be accepted as the 
date of receipt of a claim. See 38 C.F.R. § 3.157 (2005).

In his substantive appeal received on October 1, 1999, the 
veteran stated that he had been declared 100 percent disabled 
by the Social Security Administration and the State of Puerto 
Rico, but did not indicate that he desired to file a claim 
for total disability at that time.  Nevertheless, the Board 
construes this to be an informal claim for TDIU.  In 
correspondence received on November 1, 2000, the veteran 
claimed that he was totally disabled and unable to work.  A 
formal claim for TDIU was received in February 2001.  The RO 
granted TDIU benefits in December 2001.  By rating action 
dated in December 2004, a 50 percent disability evaluation 
was established for the service-connected major depression.  
The effective date of increased disability and TDIU was 
assigned from October 5, 1999, the date of a VA psychiatric 
examination.

Total disability ratings for compensation may be assigned 
where the schedular rating is less than total, when the 
disabled person is, in the judgment of the rating agency, 
unable to secure or follow a substantially gainful occupation 
as a result of service-connected disabilities: provided, that 
if there is only one such disability, this disability shall 
be ratable as 60 percent or more, and that, if there are two 
or more disabilities, there shall be at least one disability 
ratable at 40 percent or more, and sufficient additional 
disability to bring the combined rating to 70 percent or 
more.  38 C.F.R. § 4.16(a) (2004).  However, it is the 
established VA policy that all veterans who are unable to 
secure and follow a substantially gainful occupation by 
reason of service-connected disabilities shall be rated as 
totally disabled.  Therefore, rating boards should submit to 
the Director, Compensation and Pension Service, for extra-
schedular consideration all cases of veterans unemployable by 
reason of service-connected disabilities, but who fail to 
meet the standards set forth in paragraph (a) of 38 C.F.R. 
§ 4.16. 38 C.F.R. § 4.16(b) (2005).  See also 38 C.F.R. 
§§ 3.340, 3.341 (2005).

The effective date of an award of increased compensation 
shall be the earliest as of which it is factually 
ascertainable that an increase in disability had occurred, if 
an application is received within one year from such date; 
otherwise, the effective date will be the date of VA receipt 
of the claim for increase, or date entitlement arose, 
whichever is later.  38 U.S.C.A. § 5110(a), (b)(2)(West 2002 
& Supp. 2005); 38 C.F.R. § 3.400(o) (2004); Harper v. Brown, 
10 Vet. App. 125 (1997).

The question for consideration is whether the evidence of 
record supports a finding that the veteran is entitled to an 
effective date for the assignment of a total rating based on 
unemployability due to service-connected disability prior to 
October 5, 1999.  

The record in this instance reflects that prior to receipt of 
the veteran's informal claim for increased compensation 
benefits received on October 1, 1999, service connection was 
in effect for herniated nucleus pulposus, C4-C5, C6-C7 and 
cervical myositis, rated 20 percent disabling, lumbar 
myositis and bulging disc at L3-L4, rated 20 percent 
disabling, depression, rated 30 percent disabling and right 
ganglion cyst, rated zero percent disabling.  

By rating action dated in December 2001, the disability 
evaluation for herniated nucleus pulposus, C4-C5, C6-C7 and 
cervical myositis residuals was increased to 60 percent, 
effective from November 1, 2000, resulting in a combined 
disability evaluation of 70 percent.  The veteran thus met 
the threshold requirement for TDIU at that time by having a 
single service-connected disorder rated at least 60 percent 
disabling.  Individual unemployability was also made 
effective from November 1, 2000, the date of receipt of the 
veteran's claim.

By rating action dated in December 2004, the service-
connected dysthymia was re-characterized as major depression.  
The disability evaluation was increased to 50 percent, 
effective from October 5, 1999, based on the result of a VA 
psychiatric examination.  The veteran thus had least one 
disability ratable at 40 percent or more, and sufficient 
additional disability to bring the combined rating to more 
than 70 percent, effective from October 5, 1999.  The grant 
of TDIU was thus made effective from October 5, 1999.  

The Board has reviewed the entire evidentiary record but 
finds that prior to the award of a 50 percent rating for 
major depression, made effective from October 5, 1999, the 
veteran's disability evaluations did not meet the percentage 
requirements of 38 C.F.R. § 4.16(a) because he did not have 
at least one disability rated 60 percent, nor did he have at 
least one disability ratable at 40 percent or more, and 
sufficient additional disability to bring the combined rating 
to 70 percent.  

In short, the Board finds no evidence of a stated intent on 
the veteran's part to apply for a total rating based on 
unemployability prior to October 1, 1999.  An application 
must indicate an intent to apply for benefits, or contain 
words indicating a determination of entitlement, or evidence 
of a belief in entitlement to a benefit (See 38 C.F.R. 
§§ 3.155, 3.1(p); see also Rodriguez v. West, 189 F.3d. 1351 
(Fed. Cir. 1999)), which is not demonstrated in this case.  
The claim received on October 1, 1999 was the first time of 
record that the veteran asserted that he was unemployable due 
to service-connected disability.  As noted previously, 
however, the veteran did not meet the threshold requirements 
for TDIU until his service-connected percentage requirements 
were met as of October 5, 1999, the date increased service-
connected disability was factually ascertainable.  
Accordingly, the Board finds that the RO properly assigned an 
effective date of October 5, 1999 for the grant of a total 
rating based on unemployability due to service-connected 
disability.  

Although any VA record reflecting treatment prior to October 
1, 1999, could be construed as a claim for increase, see 
38 C.F.R. § 3.157, the Board finds that this issue turns on 
when it was first factually ascertainable that entitlement to 
TDIU was shown.  (Even though the threshold percentage 
requirements of § 4.16 were not met until October 1999, TDIU 
may be nevertheless be granted when the record shows that the 
individual veteran is unable to secure or maintain 
substantially gainful employment due to service-connected 
disability.  This analysis is follows.)  

As noted above, a worsening of his service-connected 
psychiatric disability was evident when the report of the 
October 1999 examination was prepared.  Prior to that time, 
there was no suggestion that the combined effect of his 
service-connected disabilities caused his unemployability.  
He maintained employment until his retirement in 1998 and 
while his retirement decision was in part influenced by his 
physical and mental difficulties, the evidence of record did 
not show that he could no longer engage in substantially 
gainful employment prior to the October 5, 1999, date set by 
the RO for the award of TDIU.  In other words, the collective 
disabling effect of his cervical and lumbar spine 
disabilities, and his depression and right ganglion cyst was 
not shown to cause his unemployability.  It was not until the 
worsening that was evident at the October 1999 examination 
that he was rendered unable to work because of his service-
connected disabilities.  Consequently, an earlier effective 
date is not warranted.  38 U.S.C.A. § 5110.


ORDER

An initial evaluation of 30 percent for depression is granted 
from July 7, 1991, to October 5, 1999, subject to controlling 
regulations governing the payment of monetary awards.

An evaluation in excess of 50 percent for depression from 
October 5, 1999, is denied.  

An effective date earlier than October 5, 1999, for the 
assignment of a total rating based on individual 
unemployability due to service-connected disability is 
denied.  



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


